Exhibit 10.4

 

Form of

OFFICEMAX INCORPORATED

2005 Annual Incentive Award Agreement

 

This Annual Incentive Award (the “Award”), is granted on February 10, 2005 (the
“Award Date”), by OfficeMax Incorporated (“OfficeMax”) to
                                     (“Awardee” or “you”) pursuant to the 2003
OfficeMax Incentive and Performance Plan (the “Plan”) and pursuant to the
following terms:

 

1.                                       The Award is subject to all the terms
and conditions of the Plan.  All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.

 

2.1.                              “Award Period” means the 2005 calendar year.

 

2.2.                              “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
OfficeMax or any subsidiary, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any incentive, bonus or employee
benefit plan sponsored by OfficeMax or any subsidiary, or (c) any excellence
award, gains upon stock option exercises, restricted stock grants or vesting,
moving or travel expense reimbursement, imputed income, or tax gross-ups,
without regard to whether the payment or gain is taxable income to you.

 

2.3.                              “EBIT dollars” means OfficeMax’s earnings from
operations before interest and taxes, as calculated by OfficeMax in its sole
discretion.

 

2.4.                              “Net sales” means the gross sales or revenues
less returns, allowances, rebates, and coupons for OfficeMax, as calculated by
OfficeMax in its sole discretion.

 

2.5.                              “Return on sales” means the ratio of reported
operating profit to reported net sales for OfficeMax during the Award Period, as
calculated by OfficeMax in its sole discretion.

 

2.6.                              “Sales growth” means the percentage change in
overall same location net sales for OfficeMax during the Award Period, adjusted
for store closures, store openings, acquisitions, divestitures, and changes in
fiscal periods, as calculated by OfficeMax in its sole discretion.

 

3.                                       Your target award percentage is       %
of your Base Salary.

 

4.                                       The Performance Goals applicable to
your Award are sales growth, return on sales, and EBIT dollars.  Your Award will
be calculated based on these Performance Goals, as follows:

 

4.1.                              Payout.  Each Performance Goal is weighted
equally.  Using the payout charts attached as Exhibit 1, a payout multiple will
be identified for each Performance Goal.  Your target award percentage will be
divided by three, that number will be multiplied by the identified multiple, and
the resulting percentage will be applied to your Base Salary to determine your
actual Award for each Performance Goal.

 

4.2.                              General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Total payout (aggregate amount paid for all

 

--------------------------------------------------------------------------------


 

three Performance Goals) is capped at 2.25 times your target award percentage. 
Individual payout for each Performance Goal is capped at 2.25 times the
applicable target award percentage.  Notwithstanding the Performance Goals and
formulas set forth above, no award will be earned or paid for the Award Period
unless OfficeMax has net income for the Award Period, as calculated by OfficeMax
in its sole discretion.

 

5.                                       This Award will be paid in cash.

 

6.                                       If you terminate employment before
December 31, 2005, your Award will be treated as follows:

 

6.1.                              If your termination of employment is a direct
result of the sale or permanent closure of any facility or operating unit of
OfficeMax or any subsidiary, or a bona fide curtailment, or a reduction in
workforce, as determined by OfficeMax in its sole discretion, and you execute a
waiver/release in the form required by OfficeMax, or if your termination is a
result of your death or total and permanent disability, you will receive a pro
rata Award, if an Award is paid, based on the number of days during the Award
Period that you were employed and eligible compared to the total number of days
in the Award Period.

 

6.2.                              If at the time of your termination you are at
least age 55 and have at least 10 years of employment with OfficeMax, you will
receive a pro rata Award, if an Award is paid, calculated as provided in
paragraph 6.1.

 

6.3.                              Except as described in paragraphs 6.1 and 6.2,
you must be employed by OfficeMax or its subsidiary on the last day of the Award
Period to be eligible to receive an Award.  If you terminate employment for any
reason other than as described in paragraph 6.1 or 6.2, whether your termination
is voluntary or involuntary, with or without cause, you will not be eligible to
receive any Award for 2005.

 

7.                                       In the event of a Change in Control (as
defined in the Plan) prior to December 31, 2005, the provisions of the Plan
shall apply.

 

You must sign this Agreement and return it to OfficeMax’s Executive Compensation
Department on or before                      , 2005, in order for the Award to
be effective.  If this Agreement is not received by the Executive Compensation
Department on or before                       , 2005, the Award will be
forfeited.    Return your executed Agreement to: 
                                                              , or fax your
signed form to                                   .

 

OfficeMax Incorporated

 

Awardee

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------